Title: To Thomas Jefferson from Pseudonym: "C.B.", 14 July 1808
From: Pseudonym: “C.B.”
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     George Town July 14th 1808
                  
                  I have understood that one of the young Balches has applyd to you to be the Bearer of Some despatches to france or england and if it should be so. I think it my duty as a good Citizen, to give you a hint of their characters, First they are not worthy of trust, owing to ther natural disposition of tatling and not att all times confining them selves, to the truth, and an other reason why they should not be trusted is they are very violent against the present executive and therefore such ungarded young men, should not be trusted this is intended as a hint. you no doubt, will make the necessary enquiry, and if you get their corrct characters you will find those hints true, and without malace—
                  A friend to your present Executive—
                  
                     C B
                  
               